—In an action, inter alia, to recover outstanding maintenance arrears with respect to a cooperative apartment, the defendant appeals from an order of the Supreme Court, Queens County (Lonschein, J.), dated October 1, 1998, which granted that branch of the plaintiff’s motion which was for partial summary judgment to recover maintenance obligations incurred on or after June 21, 1993, and denied that branch of the motion which was to recover maintenance obligations incurred before June 21, 1993.
Ordered that the appeal from so much of the order as denied that branch of the plaintiff’s motion which was for summary judgment to recover maintenance obligations incurred prior to June 21, 1993, is dismissed, as the defendant is not aggrieved by that portion of the order (see, CPLR 5511); and it is further,
Ordered that the order is affirmed insofar as reviewed; and it is further,
*562Ordered that the plaintiff is awarded one bill of costs.
Contrary to the appellant’s contention, the Supreme Court properly concluded, under the facts of this case, that an implied contract exists for the payment of maintenance assessed on the cooperative unit on and after June 21, 1993, the date of the foreclosure sale (see, Celtic Park Owners v Columbia Fed. Sav. Bank, 258 AD2d 551; House v Lalor, 119 Misc 2d 193; see also, Seaview Assn. v Williams, 69 NY2d 987).
The appellant’s remaining contention is without merit. O’Brien, J. P., Thompson, S. Miller and H. Miller, JJ., concur.